 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    JOSE MIGUEL DE LA CRUZ,                           Case No. 1:20-cv-00997-DAD-EPG (PC)
11                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE
                                                        SCHEDULING AND DISCOVERY
12           v.                                         STATEMENT
13    OSCAR GALLOWAY, et al.,                           TWENTY-ONE-DAY DEADLINE
14                       Defendants.                    (ECF No. 26)
15                                                      ORDER DIRECTING CLERK TO SEND
                                                        PLAINTIFF COPY OF ORDER REQUIRING
16                                                      STATEMENTS FROM PARTIES
                                                        REGARDING SCHEDULE AND
17                                                      DISCOVERY (ECF NO. 26)
18

19          On May 17, 2021, the Court issued an order requiring the parties to submit scheduling and

20   discovery statements within thirty days. (ECF No. 26). On June 16, 2021, Defendants filed their

21   scheduling and discovery statement. (ECF No. 27). Plaintiff did not file a scheduling and

22   discovery statement, and his deadline to do so has passed.

23          The Court will grant Plaintiff an additional twenty-one days to file his scheduling and

24   discovery statement and will direct the Clerk of Court to send Plaintiff a copy of the order

25   requiring statements from parties regarding schedule and discovery. The Court notes that if

26   Plaintiff fails to file his statement within this twenty-one-day period, the Court may issue findings

27   and recommendations to the assigned district judge, recommending that this action be dismissed,

28   without prejudice, for failure to prosecute and failure to comply with court orders.
                                                        1
 1        Accordingly, IT IS ORDERED that:

 2        1. Plaintiff has twenty-one days from the date of service of this order to file his

 3              scheduling and discovery statement;

 4        2. Failure to comply with this order may result in the dismissal of this action; and

 5        3. The Clerk of Court is directed to send Plaintiff a copy of the order requiring

 6              statements from parties regarding schedule and discovery (ECF No. 26).

 7
     IT IS SO ORDERED.
 8

 9     Dated:     July 8, 2021                               /s/
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
